Gaby, J. Downey and Hopkins are neighbors. Hopkins occupies a lot between which and a street is Downey’s lot, but it being eight feet shorter than Hopkins’ lot, the latter has access to the street through an alley over those eight feet. Downey complains that Hopkins has done him great wrong in the manner he has used that alley. The record is large, two hundred and eighty pages of testimony alone. The court gave instructions at the instance of the plaintiff, four without, and more with modification; but how many more, and what, or with what mtidification the record does not show, as but one of them is copied in it. Hone were given on the request of the defendant. The abstract contains but the one modified instruction, only referring to pages of the record for the unmodified. This is no compliance with the rule, which we must enforce, if we would have it observed. McGillis v. Gale, 36 Ill. App. 316; Parry v. Arnold, 33 Ill. App. 622. Without encouraging disregard of it, we can not inquire whether there be error in the instructions. But if the abstract were ever so full, as the record does not contain all the instructions, the result would be the same. To review the evidence would occupy a great deal of space. Suffice it to say, that we find the case was fairly tried, and the verdict of the jury not unwarranted by the evidence. Judgment affirmed,.